Name: Commission Regulation (EC) No 1778/98 of 12 August 1998 altering the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 13. 8. 98L 226/14 COMMISSION REGULATION (EC) No 1778/98 of 12 August 1998 altering the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 923/96 (2), and in particular the third subparagraph of Article 13 (3) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 192/98 (4), and in particular Article 13 (3) thereof, Whereas the export refunds on products processed from cereals and rice were fixed by Regulation (EC) No 1752/ 98 (5); Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 1752/ 98 to the information at present available to the Commis- sion that the export refunds at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products, exported in the natural state, listed in Article 1 (1) (d) of Regulation (EEC) No 1766/92 and in Article 1 (1) (c) of Regulation (EEC) No 3072/95 and subject to Regulation (EC) No 1518/ 95 (6), as fixed in the Annex to Regulation (EC) No 1752/ 98 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 13 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 329, 30. 12. 1995, p. 18. (4) OJ L 20, 27. 1. 1998, p. 16. (5) OJ L 219, 7. 8. 1998, p. 15. (6) OJ L 147, 30. 6. 1995, p. 55. EN Official Journal of the European Communities13. 8. 98 L 226/15 (ECU/tonne) Product code Refund (ECU/tonne) Product code Refund ANNEX to the Commission Regulation of 12 August 1998 altering the export refunds on products processed from cereals and rice 1102 20 10 9200 (1) 72,13 1102 20 10 9400 (1) 61,82 1102 20 90 9200 (1) 61,82 1102 90 10 9100 63,39 1102 90 10 9900 43,11 1102 90 30 9100 61,09 1103 12 00 9100 61,09 1103 13 10 9100 (1) 92,74 1103 13 10 9300 (1) 72,13 1103 13 10 9500 (1) 61,82 1103 13 90 9100 (1) 61,82 1103 19 10 9000 41,27 1103 19 30 9100 65,50 1103 21 00 9000 37,06 1103 29 20 9000 43,11 1104 11 90 9100 63,39 1104 12 90 9100 67,88 1104 12 90 9300 54,30 1104 19 10 9000 37,06 1104 19 50 9110 82,43 1104 19 50 9130 66,98 1104 21 10 9100 63,39 1104 21 30 9100 63,39 1104 21 50 9100 84,52 1104 21 50 9300 67,62 1104 22 20 9100 54,30 1104 22 30 9100 57,70 1104 23 10 9100 77,28 1104 23 10 9300 59,25 1104 29 11 9000 37,06 1104 29 51 9000 36,33 1104 29 55 9000 36,33 1104 30 10 9000 9,08 1104 30 90 9000 12,88 1107 10 11 9000 64,67 1107 10 91 9000 75,22 1108 11 00 9200 72,66 1108 11 00 9300 72,66 1108 12 00 9200 82,43 1108 12 00 9300 82,43 1108 13 00 9200 66,43 1108 13 00 9300 66,43 1108 19 10 9200 41,04 1108 19 10 9300 41,04 1109 00 00 9100 0,00 1702 30 51 9000 (2) 99,74 1702 30 59 9000 (2) 76,36 1702 30 91 9000 99,74 1702 30 99 9000 76,36 1702 40 90 9000 76,36 1702 90 50 9100 99,74 1702 90 50 9900 76,36 1702 90 75 9000 104,51 1702 90 79 9000 72,54 2106 90 55 9000 76,36 (1) No refund shall be granted on products given a heat treatment resulting in pregelatinization of the starch. (2) Refunds are granted in accordance with Council Regulation (EEC) No 2730/75 (OJ L 281, 1. 11. 1975, p. 20), amended. NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24. 12. 1987, p. 1), amended.